Citation Nr: 1534040	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether termination of the Veteran's total disability rating based on individual unemployability (TDIU), effective October 1, 1996, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal was remanded in November 2012 for further development. It now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board determines that another remand is necessary. One of the reasons for the November 2012 remand was that employment documents listed in the May 2008 statement of the case (SOC) were not in the claims file. These documents are as follows:

* Income Match Verification Sheet dated May 3, 2005
* Income Verification from [redacted] dated April 15, 2006
* Income and Employment Information from [redacted] received on April 20, 2005
* Income and Employment Information from [redacted] of New Jersey received May 8, 2005

While the appeal was in remand status, the AOJ attempted to associate those documents with the claims file, but they were not located. A formal finding as to the unavailability of those documents was made in March 2013 and placed in the claims file. However, no efforts were made to obtain additional copies of any of these documents from the original sources. Therefore, [redacted] and [redacted] should be contacted for additional copies of the Income and Employment Information noted above.

In addition, Income Verification Match (IVM) information is obtained from the Social Security Administration (SSA) and Internal Revenue Service (IRS) through IVM process. Thus, the SSA and IRS should be contacted in accordance with IVM procedures to see if the relevant information can be reconstructed. 

In addition, the AOJ should ask that the Veteran complete an IRS Form 4605T, Request for Transcript of Tax Return, so that the AOJ may request copies of transcripts of relevant tax records from the IRS. 

Accordingly, the case is REMANDED for the following action:

1. Request employment information for the Veteran from [redacted] News and [redacted] of New Jersey for the period from October 1, 1996 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Contact the SSA and IRS in an effort to reconstruct the IVM documents for the Veteran relevant to the period from October 1, 1996 to the present. All requests and responses, positive and negative, must be documented in the claims file. 

3. Provide the Veteran with an IRS Form 4605T and ask that he complete and return it. If he does, the AOJ should attempt to obtain copies of transcripts of relevant tax records to determine the Veteran's employment status and income from October 1, 1996 forward. All requests and responses, positive and negative, must be documented in the claims file.

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, including a review of all evidence received since the February 2013 supplemental statement of the case (SSOC). If the benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




